- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ): 76Â83.817/0001-20 PUBLICLY HELD COMPANY CVM Registry: 1431-1 SEC Registry (CUSIP): 20441 B407  Preferred B SEC Registry (CUSIP): 20441 B308  Common LATIBEX Registry: 29922  Preferred B NOTICE TO THE MARKET Companhia Paranaense de Energia - COPEL, a company that generates, transmits and distributes power to the State of Paraná, with shares listed on the BM&FBOVESPA (CPLE3, CPLE5, CPLE6), NYSE (ELP) and LATIBEX (XCOP), hereby informs its shareholders and the market in general, that on June 2010, at the shareholders request , 711 (seven Hundred and eleven ) registered preferred class A shares (PNA) were converted into registered preferred class B (PNB) shares , in accordance with paragraph 1 of article 7 of the Companys Bylaws. Accordingly, article 4 of the Companys Bylaws shall now read as follows: "Art. 4  the Companys paid-up capital stock amounts to six billion, nine hundred and ten million reais (R$ 6,910,000,000.00) , represented by two hundred and seventy three million, six hundred and fifty-five thousand and three hundred and seventy-five (273,655,375) shares , with no par value, one hundred and forty-five million, thirty-one thousand and eighty ( 145,031,080) of which common shares and one hundred and twenty-eight million, six hundred and twenty-four thousand and two hundred and ninety-five (128,624,295) preferred shares and, of these, three hundred and ninety-four thousand, and twenty-one (394,021) are class "A" shares and one hundred and twenty-eight million, two hundred and thirty thousand and two hundred and seventy-four (128,230,274) are class "B" shares. Curitiba, July 09, 2010 Rafael Iatauro Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
